         Case 1:17-cr-00262-LGS Document 650 Filed 08/28/20 Page 1 of 1




                                                          August 26, 2020
BY ECF                          Application Granted. The Clerk of the Court is directed to terminate the
Hon. Lorna G. Schofield         letter motion at docket number 649.
United States District Judge
Thurgood Marshall
                                Dated: August 28. 2020
United States Courthouse
                                New York, New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark Mullakandov, 17 Cr. 262 (LGS)

Dear Judge Schofield,

      This letter is respectfully submitted to request a one-day extension to file a sentence
submission on behalf of Mr. Mullakandov which is currently due on August 27, 2020.

        While our sentencing memorandum is near completion, we are awaiting one final letter on
behalf of Mr. Mullakandov and would like to file a complete submission.

      Accordingly, we ask that the deadline to file a sentence submission on behalf of Mr.
Mullakandov be extended to August 28, 2020.

       Thank you for your courtesy and consideration.


                                                          Respectfully Submitted,

                                                          _________/s/_________

                                                          James Kousouros, Esq.

c.c.
       Andrew Thomas
       Assistant United States Attorney
